                  Case 2:21-cv-00520-BJR Document 5 Filed 04/16/21 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 8                                                AT SEATTLE
 9   T.S.,
10                                      Plaintiff,             No.
11                                                             DECLARATION OF
               v.
                                                               TERRI ORTIZ
12
     TOTE SERVICES, LLC
13
                                        Defendant.
14

15

16
               I, Terri Ortiz, declare as follows:
17
               1.         I am the Human Resources Manager for TOTE Services, LLC. I have personal
18
     knowledge of the facts set forth herein and, if called as a witness, I could and would testify to
19
     the truth of these facts.
20
               2.         TOTE Services, LLC is incorporated under the laws of Delaware and has its
21
     principal place of business in Jacksonville, Florida.
22
               3.         Plaintiff T.S. worked for TOTE Services, LLC from August 2, 2018 until she
23
     resigned on February 28, 2019. Attached as Exhibit 1 is a true and correct copy of her pay
24
     summary showing the total gross pay she received while working for TOTE Services, LLC.
25
               I declare under penalty of perjury under the laws of the state of Washington the
26
     foregoing is true and correct and based on personal knowledge.
27

                                                                                  Davis Wright Tremaine LLP
     DECLARATION OF TERRI ORTIZ - 1                                                        L AW O FFICE S
     4843-3496-5477v.1 0115159-000001                                                929 108th Ave. NE, Suite 1500
                                                                                         Bellevue, WA 98004
                                                                                425.646.6100 main · 425.646.6199 fax
Case 2:21-cv-00520-BJR Document 5 Filed 04/16/21 Page 2 of 5



        Jacksonville
Case 2:21-cv-00520-BJR Document 5 Filed 04/16/21 Page 3 of 5




                                                      EXHIBIT 1
Case 2:21-cv-00520-BJR Document 5 Filed 04/16/21 Page 4 of 5
Case 2:21-cv-00520-BJR Document 5 Filed 04/16/21 Page 5 of 5
